MORROW, Circuit Judge
(after stating the facts as above). The controversy in this case turns upon the question whether the rule requiring the master to furnish the servant a reasonably safe place in which to work is applicable to the facts of this case. In determining the question upon the instructions of the court, the plaintiff is entitled to the benefit of all the inferences in his favor which the jury could have been justified in drawing from the testimony. Pleasants v. Fant, 22 Wall. 116, 122, 22 L. Ed. 780.
The plaintiff, at the time of the accident, was 20 years of age. He *887liad never before worked in cuts or excavations. Tic knew nothing about that kind of work. He was not warned that there was any danger in the place where lie was set to work, and he apprehended none. So far as he made a place for himself in shoveling the dirt from the bottom of the cut there was no danger, and he was not injured by reason of any weakness of the bank produced by his work. He was injured by the falling of the earth from behind the timbers, and not from the untimbered bank. To see the place froth which the earth fell it was necessary to look up and underneath the planks. The plaintiff had nothing to do with the work of timbering this embankment. That was in charge of other workmen assigned particularly to that work, and it had been completed some days, down to the jjoint where it stood on the day of the accident. The foreman evidently knew that as the work of shoveling out the cut proceeded the embankment would become dangerous to the laborers in the cut, and lie undertook to make the place safe for them by setting men to work timbering the embankment. The fair inference is that the timbering was either not carried low enough or failed to make the bank secure as far as it did go, for the bank caved and the plaintiff was injured. The plaintiff did not know of the danger arising from the fact that the earth might fall from behind the timbers, and the danger was not so obvious that he could be presumed to have known of it.
In the case of Union Pacific Ry. Co. v. Jarvi, in the Circuit Court of Appeals for the Eighth Circuit, 53 Fed. 66, 3 C. C. A. 433, the plaintiff was at work in a coal mine digging coal, which was removed by cars furnished him on each day. On the day of the injury to plaintiff, which was the subject of the action, there were no cars at the place where lie was working. He accordingly walked along a passageway in the mine to get a car, and was struck by a stone that fell from the roof of the passageway, which injured him. At the conclusion of the testimony defendant requested the court to instruct the jury -to return a verdict in its favor. The request was denied, and this action of the court was assigned as error in the Circuit Court of Appeals. Judge Sanborn, in discussing the duty of the employer in that case, said:
“It is the duty of the employer to exercise ordinary care to provide a reasonably safe place in which his employe may perform bis service. It is his duty to use diligence to keep this place in a reasonably safe condition, so that his servant may not be exposed to unnecessary and unreasonable risks. The care and diligence required of the master is such as a reasonably prudent man would exercise under like circumstances in order to protect his servants irom injury. It must be commensurate with the character of the service re'quired, and with the dangers that a reasonably prudent man would apprehend under the circumstances of each particular case. Obviously, a far higher degree of care and diligence is demanded of the master who places his servant at work digging coal beneath overhanging masses of rock and earth in a mine than of him who places his employe on the surface of the earth, where danger from superincumbent masses is not to be apprehended. A reasonably prudent man would exercise greater care and watchfulness in tile former than in the latter case, and, throughout all the varied occupations of mankind, the greater the danger that a reasonably intelligent and prudent man would apprehend, the higher is the degree of care and diligence *888tlie law requires of the master in the protection of the servant. For a failure to exercise this care, resulting in the injury of the employé, the employer is liable; apd this duty and liability extend, not only to the unreasonable and unnecessary risks that are known to the employer, but to such as a reasonably prudent man in the exercise of ordinary diligence — diligence proportionate to the occasion — would have known and apprehended. * * * While the master is not a guarantor or insurer of the safety of the place in which he puts his servant, or of the safety of the tools or machinery he furnishes, he is in every case bound to exorcise that care and diligence proportionate to the occupation and the occasion which a reasonably intelligent and prudent man would use under like circumstances both to provide and keep in reasonably safe condition the place of work and the machinery and appliances requisite to its performance. This duty is personal to the master, and cannot be so delegated as to relieve him of liability. * * * Of the master is required a care and diligence in the preparation and subsequent inspection of such a place as a room in a mine that is not, in the first instance, demanded of the servant. The former must watch, inspect, and care for the slopes through which and in which the servants work as a person charged with the duty of keeping them reasonably safe would do. The latter has a right to presume, when directed to work in a particular place, that the master has performed his duty, and to proceed with his work in reliance upon this assumption, unless a reasonably prudent and intelligent man in the performance of his work as a miner would have learned facts from which he would have apprehended danger to himself.”
The testimony was conflicting as to the place and cause of the injury. The court, after referring to some of the features of the testimony, said:
“In view of this testimony it certainly was a fair question for the jury whether or not the defendant’s failure to protect this particular portion of the roof by timbers or to remove it by blasting was not a lack of ordinary care.”
In the case of Kelley v. Fourth of July M. Co., 16 Mont. 484, 496, 41 Pac. 273, 275, the court states the case and the law applicable thereto as follows:
“The evidence in this case is that the plaintiff was employed, at the time of the accident, in running a tunnel in defendant’s mine. He was doing this work under the immediate supervision and direction of John Sheehan, the foreman and manager of the mine. Sheehan was not working in the mine with the plaintiff. The plaintiff was not engaged in creating a place, on his own judgment, and at his own risk. He assumed the risks naturally attendant upon driving the tunnel. It was the duty of the defendant to keep that part of the tunnel or place already created safe, by whatever reasonable means were necessary. If the plaintiff had been injured while in the actual work of drilling or blasting in the face of the tunnel he was driving, he may have had no claim on the defendant for damages; for these were risks he assumed as a miner. But he did not assume the risk of defendant’s failure to keep that part of the tunnel or place already created reasonably safe and secure. For instance, if a stone or material blasted or dug from the tunnel by plaintiff should have been blown against, or should have fallen upon, him, he would have had no remedy against defendant for any injury sustained thereby. This is a risk belonging to his employment, and which he assumed. But he did not, by his employment as a miner in driving the tunnel, assume the risk of the failure of the defendant to take such reasonable precautions as were requisite to prevent the caving and falling of the roof of that part of the tunnel already created upon him, while engaged in his work. Nor did he assume the risk of the failure of the defendant to keep the floor of the tunnel so free from rock and débris as not to materially hinder or obstruct his escape from his place of work, in case of accident, suc-h as occurred in this ease, or might occur by premature or unexpected expío*889pious of the dangerous materials lie was using in his work. lie assumed the risks incident to the work in front of him, and not the risks of defendant’s failure to properly care for that part of the tunnel or pluce behind him which he had completed and turned over to the care and control of the defendant.”
The court then refers to Union Pacific Ry. Co. v. Jarvi, supra, as collating a large number o£ authorities and containing an able and exhaustive discussion of the law governing that class of cases, and concludes with the opinion that the defendant in the case was guilty of negligence in not sufficiently timbering the tunnel where plaintiff was at work and received his injuries, and in not procuring competent timbermen to do the work. It is not necessary to go that far in the present case. We are here simply called upon to determine whether the reasonable sufficiency o£ the timbering of the embankment for the safety of the workmen employed in the cut below was a question for the jury.
In Mather v. Rillston, 156 U. S. 391, 399, 15 Sup. Ct. 464, 467, 39 L. Ed. 464, the Supreme Court of the United States had occasion to state the general principle applicable to cases of this character. The court said:
“If an occupation attended with danger can be prosecuted by proper precautions without fatal results, such precautions must be taken l>y the pro moters of the pursuit or employers of laborers thereon. Liability for injuries following a disregard of such precautions will otherwise be incurred, and this fact should not be lost sight of. So, too, if persons engaged in dangerous occupations are not informed of the accompanying dangers by the promoters thereof, or by the employers of laborers thereon, and such laborers remain in ignorance of the dangers and sutler in consequence, the employers will also lie chargeable for flie injuries sustained. Both of these positions should lie borne constantly in mind by those who engage laborers or agents in dangerous occupations, and by the laborers themselves as reminders of Hie duty owing to them. Those two conditions of liability of parties employing laborers in hazardous occupations are of the highest importance, and should bo in all cases strictly enforced.”
The authorities upon this question are numerous, presenting it in the various phases of employment; but we think the cases cited sufficient to show that upon the facts in the present case the court should have submitted to the jury, under proper instruction, the question whether the defendant had provided a reasonably safe place in which the plaintiff was required to work.
The judgment of the Circuit Court is therefore reversed, with instructions to grant a new trial.